     Case 19-17969             Doc 15         Filed 07/02/19 Entered 07/02/19 14:58:06            Desc Main
                                                Document     Page 1 of 5
                               UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

   IN RE:
                                                               Case No.: 19-17969
             Terry D Shade                                     Chapter: 7
                                                               Hearing Date: 7/19/19

                                                      Debtor   Judge Janet S. Baer


                                                 NOTICE OF MOTION

TO: Thomas E Springer, Trustee, 300 South County Farm Road, Suite I, Wheaton, IL 60187 by electronic
    notice through ECF
    Terry D Shade, Debtor, 122 N Oakwood Ave, West Chicago, IL 60185
    Chad M Hayward, Attorney for Debtor, 50 S Main, Suite 200, Naperville, IL 60540 by electronic notice
    through ECF



            PLEASE TAKE NOTICE that on 7/19/19, at 11:00AM, or as soon thereafter as counsel may be
   heard, I shall appear before the Honorable Judge Janet S. Baer, Bankruptcy Judge, in the courtroom
   usually occupied by him/her at the Kane County Courthouse 100 S. Third Street, Geneva, Illinois, room
   240, or before any other Bankruptcy Judge who may be sitting in his/her place and stead, and shall then
   and there present this Motion of the undersigned, a copy of which is attached hereto and herewith served
   upon you, and shall pray for the entry of an Order in compliance therewith, at which time you may appear
   if you so desire.

                                                  PROOF OF SERVICE

            The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
   the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
   notice on July 2, 2019 and as to the debtor by causing same to be mailed in a properly addressed
   envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
   on July 2, 2019.


                                                                         /s/ Peter C. Bastianen
                                                                         Attorney for Movant

   Berton J. Maley ARDC#6209399
   Rachael A. Stokas ARDC#6276349
   Peter C. Bastianen ARDC#6244346
   Joel P. Fonferko ARDC#6276490
   Brenda Ann Likavec ARDC#6330036
   Karl V. Meyer ARDC#6220397
   Grant W. Simmons ARDC#6330446
   Codilis & Associates, P.C.
   15W030 North Frontage Road, Suite 100
   Burr Ridge, IL 60527
   (630) 794-5300
   C&A FILE (14-18-04299)

   NOTE: This law firm is a debt collector.
  Case 19-17969             Doc 15         Filed 07/02/19 Entered 07/02/19 14:58:06         Desc Main
                                             Document     Page 2 of 5


                                           CERTIFICATE OF SERVICE


        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on July 2, 2019 and as to the debtor by causing same to be mailed
in a properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL
60527 before the hour of 5:00 PM on July 2, 2019.

 Thomas E Springer, Trustee, 300 South County Farm Road, Suite I, Wheaton, IL 60187 by electronic notice
 through ECF
 Terry D Shade, Debtor, 122 N Oakwood Ave, West Chicago, IL 60185
 Chad M Hayward, Attorney for Debtor, 50 S Main, Suite 200, Naperville, IL 60540 by electronic notice
 through ECF




                                                                   /s/ Peter C. Bastianen
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-18-04299)

NOTE: This law firm is a debt collector.
  Case 19-17969        Doc 15      Filed 07/02/19 Entered 07/02/19 14:58:06           Desc Main
                                     Document     Page 3 of 5


                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
                                                      Case No.: 19-17969
        Terry D Shade                                 Chapter: 7
                                                      Hearing Date: 7/19/19

                                            Debtor    Judge Janet S. Baer


                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY



       NOW COMES Nationstar Mortgage LLC d/b/a Mr. Cooper (hereinafter "Movant"), by
and through its attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant
to 11 U.S.C. §362(d) for an Order granting Movant relief from the automatic stay, and in support
thereof states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 122 N. Oakwood Ave, West Chicago, IL 60185;


       3.      This security interest arose from a Note and Mortgage, executed on 1/26/2012, in
the amount of $244,700.00;


       4.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 6/24/19;


       5.      Movant is entitled to relief from the automatic stay under 11 U.S.C. §362(d) for
the following reasons:
               a.        The Debtor is in default in the performance of the terms and conditions of
                         said Note and Mortgage;
  Case 19-17969       Doc 15     Filed 07/02/19 Entered 07/02/19 14:58:06             Desc Main
                                   Document     Page 4 of 5

               b.     As of 06/26/2019, the Debtor is contractually due for the 10/1/17 payment
                      and all amounts coming due since that date. Any payments received after
                      this date may not be reflected in this default;
               c.     As of 06/26/2019, the estimated default through and including 6/1/19 is
                      $44,921.80, which includes attorney fees and costs in the amount of
                      $931.00. Any payments received after this date may not be reflected in
                      this default;
               d.     As of 06/26/2019, the estimated payoff amount is $261,722.21.             The
                      estimated fair market value of the property is $256,555.00, per Price
                      Opinion based on comparables. That to the best of Movant’s knowledge,
                      no non-exempt equity exists in the subject property or any equity that does
                      exist is so insubstantial as to be of little or no benefit or burdensome to the
                      estate;
               e.     The above is especially true when considering the cost of selling the
                      property, as outlined below:
                      Fair Market Value: $256,555.00

                      Less Lien Payoff and Cost of Sale:
                              Estimated Payoff: $261,722.21
                              Payoff of Other Liens: $17,346.10
                              Broker’s Commission (6% of FMV): $15,393.30
                              Other Closing Costs (estimated): $2,000.00

                      Net Proceeds of Sale: ($39,906.61)
                      (assuming no capital gains need to be paid)



       6.      Movant has incurred attorney fees and/or costs in connection with this bankruptcy
proceeding which have been included in the calculation of any default figures quoted herein
including:
                      $750.00         for Preparation of Notice and Motion for Relief
                      from the Automatic Stay, and prosecution of same
                      $181.00         for Court filing fee


       7.      The Court has authority to order that Rule 4001(a)(3) is not applicable to the order
entered in granting this motion, and Movant requests this Court so order;
  Case 19-17969             Doc 15         Filed 07/02/19 Entered 07/02/19 14:58:06        Desc Main
                                             Document     Page 5 of 5


         8.        Attached are redacted copies of any documents that support the motion for relief,
such as promissory notes, purchase order, invoices, itemized statements of running accounts,
contracts, judgments, mortgages, and security agreements in support of right to seek a lift of the
automatic stay and foreclose if necessary.


         WHEREFORE, Nationstar Mortgage LLC d/b/a Mr. Cooper prays this Court enter an
Order pursuant to 11 U.S.C. §362(d) modifying the automatic stay as to Movant, allowing the
fees and costs described herein to be added to the indebtedness pursuant to the terms of the note
and mortgage, and for such other and further relief as this Court may deem just and proper.
         Dated this July 2, 2019.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.


                                                              By: /s/ Peter C. Bastianen

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              C&A FILE (14-18-04299)

NOTE: This law firm is a debt collector.
